Citation Nr: 0900778	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  97-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety and nervous disorder, to include 
as secondary to service-connected bronchial asthma.  

2.  Entitlement to service connection for bilateral athlete's 
foot.

3.  Entitlement to service connection for residuals of a 
tumor of the left foot.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a fracture of the right fifth metatarsal.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from April 1980 to January 
1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from various rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, (RO), which denied the benefits sought on 
appeal.

In a May 2005 decision, the Board denied service connection 
for a nervous disorder, athlete's foot, residuals of a tumor 
of the left foot and a sinus disorder.  The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  The Court vacated the decision and remanded 
the matter with instructions that a Board hearing be 
scheduled.  The Board provided the veteran a hearing in 
September 2008.  

However, this appeal concerns issues on which there have been 
two hearings from two different Veterans Law Judges.  Since 
the law requires that the Veterans Law Judge who conducts a 
hearing on appeal must participate in any decision made on 
that appeal, this matter will be decided by a three member 
panel of Veterans Law Judges, which will include the two 
Veterans Law Judges that presided over the veteran's Board 
hearings in January 2003 and March 2004.  See 38 U.S.C.A. § 
7102 (West 2002); 38 C.F.R. § 20.707 (2008).  The case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran's service-connected bronchial asthma exacerbates his 
anxiety disorder.

2.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated bilateral athlete's 
foot while on active duty.

3.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated a left foot tumor 
while on active duty.

4.  The competent medical evidence, overall, does not show 
that the veteran has sinusitis, related to active duty.

5.  The competent medical evidence does not show that 
December 2005 VA medical treatment of the veteran's right 
foot resulted in an additional disability that was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing this medical treatment.


CONCLUSIONS OF LAW

1.  Service connection for anxiety disorder, secondary to 
service-connected bronchial asthma, is warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008); 38 C.F.R. §  3.310(a) (2005); Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  Service connection for bilateral athlete's foot is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Service connection for residuals of a left foot tumor is 
not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Service connection for a sinus disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

5.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of a fracture of the right fifth metatarsal 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.358 and 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In this case, the Board is granting in full the veteran's 
claim for service connection for a psychiatric condition.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to this claim with either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

With respect to the athlete's foot, left foot tumor and sinus 
disorder claims, the duty to notify was not satisfied prior 
to the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in February 2004 that fully addressed 
all necessary elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of an April 2004 supplemental 
statement of the case after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

With respect to the veteran's claim for compensation under 
38 U.S.C.A. § 1151, the VCAA duty to notify was satisfied by 
way of a letter sent to the appellant in March 2006 that 
fully addressed all necessary notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the February 2004 notice letter did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's service 
connection claims, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.  The March 2006 notice letter did provide 
adequate Dingess notice. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his contentions during the September 2008 
hearing before the undersigned Veterans Law Judge.  The 
appellant has been afforded numerous VA medical examinations 
throughout the appeal.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995). 

The Board notes that during the pendancy of this appeal, 
there was an amendment to the provisions of 38 C.F.R. § 
3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006). The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made. This had 
not been VA's practice prior to the amendment, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation. Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the claimant.

In light of the veteran's lengthy medical history, the Board 
will address the medical and lay evidence first, and then 
address the question of service connection for each claimed 
condition.  

Factual Background

Service medical records do not reflect treatment for a 
nervous disorder, athlete's foot, a tumor of the left foot, 
or a sinus disorder.  Service personnel records from January 
1981 reflect that it was proposed that the veteran be 
discharged based on the finding that he was both physically 
and psychologically unfit for military service, without any 
indication that there had been a psychological evaluation or 
a diagnosis of psychiatric disability of any kind.

VA treatment records from March 1981 reflect that the veteran 
complained of pain and swelling over the left maxillary area 
over the previous several weeks, and he expressed concern 
that this might be the result of a piece of glass that may 
have been left from an automobile accident in November 1980.  
X-rays did not reveal any evidence of fracture but did reveal 
clouding in the "right" maxillary sinus.  The diagnosis was 
sinusitis.

A VA treatment record from February 1982 indicates the 
veteran complained of a history of sinusitis with allergic 
rhinitis.  The assessment was rule out sinusitis with 
headache.

A VA treatment record from October 1982 reflects that the 
veteran's complaints included an open sore on his foot 
resulting from a scratch, and a case of athlete's foot.  
Examination revealed that the left third toe was infected, 
and the wound was cleaned and dressed.  The diagnosis was 
rule out osteomylitis of the left third toe.

A VA treatment record from April 1983 indicates that the 
veteran complained of a problem with his left foot, and that 
examination revealed swelling of the left foot with 
tenderness.  The assessment was gout.

A VA treatment record from August 1990 indicates that the 
veteran was evaluated for possible depression.  A VA 
treatment record from December 1990 reflects that the veteran 
complained of being nervous and depressed.  The diagnosis was 
depression.

VA treatment records from May 1991 reflect that the veteran 
complained of a rash on his feet for the previous three 
months and that a toenail was growing in.  Examination 
revealed scaling on the soles of the feet with thickening, 
and the impression was tinea pedis.

VA treatment records from August 1991 indicate that the 
veteran's complaints included anxiety and nervousness.

VA treatment records from October 1991 reflect a diagnosis of 
rhinitis.  X-rays of the paranasal sinuses were interpreted 
to reveal a retention cyst or polyp in the base of the right 
maxillary antrum.  The remaining sinuses were indicated to be 
clear.

Private emergency room records from November 1992 reflect 
that the veteran had been using sinus medication.

VA treatment records from November 1992 indicate that the 
veteran complained that his feet were itching, and that 
examination revealed a 3 by 3 centimeter mass on the left 
heel.  In March 1993, the veteran complained of a growth on 
his left heel for the previous year that had gotten bigger. 
The impression was corn of the left heel.  The veteran 
indicated his interest in having the nodule surgically 
removed.

A VA treatment record from May 1993 reflects that the veteran 
sought psychiatric assistance regarding problems he was 
having with a supervisor.  A VA treatment record from January 
1994 reflects that the veteran's complaints included 
epistaxis.

A VA treatment record from April 1995 reflects an Axis I 
diagnosis of alcohol abuse in partial remission, and an Axis 
II diagnosis of mixed personality disorder.

VA treatment records from November 1996 reflect that the 
veteran was evaluated for itching of both feet and a soft 
tissue mass on the left heel.  Examination revealed a 5 
centimeter nodular exophytic non-tender hyperkeratotic mass 
on the medial side of the left heel.  There was also 
maceration and fissuring between the toes of both feet, and 
moccasin-like scaly eruption on both feet.  There was also 
onychodystrophy with nail plate thickening.  The assessment 
was tinea pedis and onychomycosis.  In December 1996, the 
veteran underwent excision of the left heel mass.  
Preliminary pathology at the time of discharge was 
significant for a lipoma, and there were also some elements 
of spindle cell tissue.

A VA mental disorders examination in March 1997 revealed that 
the veteran had not undergone psychological evaluation at the 
time of discharge from service.  The diagnosis was dysthymia 
and schizopersonality.  It was the examiner's opinion that 
the experiences the veteran had in the military were probably 
somewhat similar to ones he had before and after the military 
but did not cause the veteran's disorders.  The examiner did 
believe that his problems might have been somewhat 
exacerbated by these experiences.

A VA feet examination in March 1997 revealed that the veteran 
reported a history of a left foot tumor since 1981, gradually 
increasing in size until its excision in December 1996.  
Examination revealed a dry wound that approximated 1.4 by 2 
inches in size with tenderness on palpation around the edges 
and edema at the left ankle.  It was also noted that the 
veteran ambulated with a cane with an antalgic gait on the 
left.  The diagnosis was necrotic wound of the left heel 
secondary to tumor excision.

A March 1997 VA general medical examination of the nose and 
sinuses revealed negative findings.  A VA treatment record 
from October 1997 reflects that the veteran was treated for 
watery eyes and nasal drip.

At the veteran's personal hearing in May 1998, the veteran's 
mother testified that she noticed certain changes in her son 
following his return from the military.  The veteran first 
noted his athlete's foot just before he was discharged from 
service, and he first received treatment for his condition 
three months after discharge from service.  He also noted the 
tumor on his left foot just before he was getting ready to be 
separated from service.  When asked whether his sinus 
condition began in service, the veteran indicated that he 
noticed this when he got out of service and was examined at 
VA.

VA treatment records from August 2001 note that the veteran 
had a past history that included schizophrenia.  Past 
surgical history included tumor of the left foot with 
probable lipoma.

VA treatment records from June 2002 indicate that the 
veteran's anxiety had been helped by his medication, and that 
his sleeping was good and he was not depressed.

At the veteran's hearing before the Board in January 2003, 
the veteran denied that he had any nervous or psychiatric 
disorder prior to service.  He did not receive any in-service 
treatment for such a disorder, but was currently receiving 
treatment at the VA.  He first went to a psychiatrist in 1990 
and there had been a diagnosis.  The veteran had never been 
hospitalized for this condition and a hospitalization had 
never been recommended.

A March 2003 VA nose, sinus, larynx, and pharynx examination 
revealed the veteran's complaint of intermittent chronic 
nasal congestion since 1980.  It was also noted that the 
veteran suffered from chronic rhinitis.  Physical examination 
revealed no sinusitis.  The diagnosis was allergic/vasarotic 
rhinitis.

In July 2003, it was noted that the veteran requested renewal 
of medication for his anxiety relating to his 
responsibilities in his position as a maintenance worker.

An August 2003 VA respiratory examination of the nose and 
throat was within normal limits.

A VA skin diseases examination in August 2003 revealed a 
history of fungal infection of the feet that reportedly 
developed in 1981.  There was also a history of lipoma of the 
left foot.  Examination revealed that the toenails were 
yellow, dystrophic and hyperkeratotic, the dorsum of the feet 
exhibited hyperkeratosis of the left foot, a 4 by 3 
centimeter depressed scar, and loss of subcutaneous tissue. 
The diagnosis was history of onychomycosis and tinea pedis.

An August 2003 VA scars examination revealed a 4 by 3 
centimeter depressed scar of the left mid foot.  The 
diagnosis was scar.

An August 2003 VA mental disorders examination revealed that 
the examiner's purpose was to evaluate the veteran to 
determine the nature and etiology of all psychiatric 
disability.  It was also noted that the veteran's last 
relevant examination was with Dr. R. in 1997, who diagnosed 
dysthymia and schizoid personality.  The veteran contended 
that he had problems with bronchitis in the service and that 
he was unfairly treated while in the military because of 
this.  He also indicated that his accelerated discharge from 
the service was stigmatizing to him.  He began receiving 
psychiatric care with the VA in 1990, at which time he began 
participating in monthly sessions for anxiety and a program 
for stress and anger management.  After completing that 
program, he continued to receive periodic evaluations and 
take medication at the rate of once a week.  The veteran 
reported that currently he would get "hyped" and anxious 
about once a week, requiring him to take medication, but that 
he was otherwise pretty calm.  Mental statue examination 
revealed an anxious mood and somewhat restricted affect.  The 
Axis I diagnosis was anxiety disorder.  It was the examiner's 
overall impression that the veteran had an anxiety disorder, 
not otherwise specified (NOS), and that his psychiatric 
incapacity was mild.  Although prior evaluations indicated 
that there had been diagnoses of dysthymia and schizoid 
personality, the veteran was not reporting profound 
depressive symptoms and by his own report, his social 
functioning did not reflect to the co-characteristics of 
schizo-personality.

The examiner commented that the veteran reported symptoms of 
anxiety while in the service due to the threat of deployment, 
and that these symptoms appeared reasonable given the 
circumstances.  However, the examiner found that his 
discharge due to being deemed unfit due to motivational 
problems could not be interpreted as indicative of 
psychiatric condition with the information available.  
Furthermore, the examiner noted that the veteran related his 
lack of motivation to chronic bronchitis.  In addition, 
functional impairment relating to his humiliation about his 
early discharge and difficulty adjusting appeared to be due 
to alcohol abuse.  In summary, based on the veteran's 
description, the claims file, and medical records, the 
examiner opined that a clear link between the veteran's 
current condition anxiety disorder, not otherwise specified, 
and his anxiety experience in the military was not 
established.

In an addendum statement, dated in February 2004, the August 
2003 VA skin and scars examiner again noted that the veteran 
had documented tinea pedis/onychomycosis.  The examiner 
further stated that according to the veteran, the problem 
developed while he was in the service and was at least as 
likely as not service related.

In a final addendum stated, dated in March 2004, the August 
2003 VA skin and scars examiner opined that she had now 
reviewed the veteran's claims file and service medical 
records, and could not find any documented evidence for 
treatment of skin/foot condition while in the service.  
Therefore, it was the examiner's opinion that the diagnosed 
condition of tinea pedis/onychomycosis was not related to the 
veteran's active military service.

A May 2005 report from the Armed Forces Institute of 
Pathology relates that the veteran requested an opinion 
whether his left foot tumor was in existence between May 1980 
and January 1981.  Medical records indicate that the mass was 
present for 12 years prior to resection in December 1996.  
Whether or not the tumor was present in a subclinical state 
prior to 1984 could not be determined with confidence.  The 
Board notes that a copy of the Armed Forces Institute of 
Pathology's December 1996 pathology report is in the record 
and relates that the tumor had been present for 12 years.  

The report of a May 2005 VA sinus examination provides the 
veteran's past medical history and the results of current 
physical examination.  The report specifies that the veteran 
did not have sinusitis.  The diagnosis was deviated nasal 
septum.  

The report of a May 2005 VA psychiatric examination provides 
that it was conducted by the same examiner who did the 2003 
examination.  The veteran's claims file was not available at 
the time of the current examination.  The report provides 
some history and refers to prior reports for a complete 
history.  The report sets forth the results of current mental 
status examination.  The Axis I diagnosis was anxiety 
disorder, NOS.  In an opinion, the examiner stated the 
opinion that the veteran had anxiety disorder NOS and a 
personality disorder NOS.  It appeared that his asthma may 
exacerbate his anxiety, but his anxiety disorder did not 
appear to be caused by the asthma.  

The report of an April 2006 VA psychiatric examination 
provides that the examiner reviewed the veteran's claims 
file, and sets forth the relevant military, social and 
psychiatric history.  The report provides the results of the 
current mental status examination.  The Axis I diagnosis was 
anxiety disorder, NOS. 

In an opinion, the examiner agreed with the 2005 VA 
examination report that the veteran's anxiety was exacerbated 
by his service-connected asthma but did not appear to be 
caused by it.  The examiner reiterated that it was unclear at 
best whether the veteran's anxiety was caused by his service-
connected asthma.  

During his 2008 hearing before the undersigned Veterans Law 
Judge, the veteran stated that he had not been given a 
separation medical examination or medical history 
questionnaire.  He notes that the March 2003 VA sinus 
examination provided that he had experienced increased sinus 
problems since 1980.  The veteran stated that he was 
submitting new private medical records showing sinusitis.  
The Board notes that the private treatment records the 
veteran submitted were negative for sinusitis.  

In an undated sworn statement the veteran presented at the 
hearing, the veteran's mother stated that in February 1981 
she witnessed the veteran return home with an itch and fungus 
on his feet, for which she would buy medicated creams and 
ointments.  At that time, she also witnessed that he had a 
tumor on his left foot, nasal congestion, difficulty 
breathing through the nose, snoring and sleep disturbance.  
She observed that the veteran was not given a separation 
medical examination or questionnaire.  

Analysis

The veteran has made consistent statements in support of his 
claims for service connection.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Similarly, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

However, as a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as one addressing medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As a result, 
the veteran's own lay statements cannot constitute competent 
medical evidence that he has a current diagnosis (such as a 
sinus disorder), or that a current condition (such as 
bilateral athlete's foot or extra-schedular of a left foot 
tumor) is related to service or a service-connected 
disability.  

The Board finds that, in resolving all reasonable doubt in 
favor of the veteran, the evidence supports an award of 
service connection for anxiety, as secondary to service-
connected bronchial asthma by way of aggravation.  As was 
noted earlier herein, service connection may be awarded for a 
non-service-connected disability that is aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).   The May 2005 and April 2006 
VA examination reports make it clear that, while the 
veteran's service-connected asthma did not cause his anxiety, 
it did exacerbate his anxiety.  As these opinions are based 
on current examinations and the reviewers' medical knowledge 
and expertise, the Board finds that they are entitled to 
substantial probative weight.  There is no medical evidence 
of record to contradict these opinions.  As such, service 
connection for anxiety is warranted.

The Board finds that the preponderance of the evidence is 
against service connection for sinusitis.  Medical records 
dated throughout the appeal, including VA examination 
reports, demonstrate that the veteran does not have this 
condition.  The reference in the March 2003 VA examination 
report to sinusitis since 1980 is based on the veteran's own 
history, and is not corroborated by the medical evidence.  
More significantly, the examination report notes that the 
veteran did not currently have sinusitis.

The Court has held that "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  As there is no evidence of a current sinus disorder 
for which service connection may be granted, service 
connection is not warranted.

The Board finds that the preponderance of the evidence is 
against service connection for bilateral athlete's foot.  The 
fact that the veteran's service medical records are negative 
for such condition is balanced by the testimony of the 
veteran's mother that she saw a fungus on the veteran's feet 
in February 1981.  However, this lay testimony itself is 
outweighed by the August 2004 VA examination addendum, which 
is strong evidence against the veteran's claim.  It is based 
on a review of the record and refers to objective findings in 
the record.  The latter fact is particularly important, in 
the Board's judgment, as the references make for a more 
convincing rationale.  

In addition, the reference in the August 2003 VA examination 
report to a fungul infection since 1983 is based on the 
veteran's own history, and is not corroborated by the medical 
evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(holding that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the veteran and 
that the critical question is whether that history was 
accurate); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(holding that reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).

The Board finds that the preponderance of the record is 
against service connection for residuals of a left foot 
tumor.  The fact that the veteran's service medical records 
are negative for such a tumor is balanced by the testimony of 
the veteran's mother that she saw such a tumor in February 
1981.  However, this lay testimony itself is outweighed by 
the fact that the first competent medical evidence of a left 
foot tumor is dated more than a decade after service, in 
November 1992 and March 1993 when the veteran complained of a 
growth on his left heel of one year's duration.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Armed Forces 
Institute of Pathology's December 1996 pathology report, 
which refers to a 12-year history, appears to be based on the 
veteran's own history, which is not corroborated by the 
medical evidence.  See Kowalski, supra; Coburn, supra.  
Further, even if accurate, the 12-year history would still 
place the onset of the tumor after the veteran's service.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a sinus disorder, 
bilateral athlete's foot or residuals of a left foot tumor.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Compensation under 38 U.S.C.A. § 1151

The veteran recounts that he was treated at the Brooklyn VA 
Medical Center (VAMC) emergency room on December 10, 2005, 
for right foot pain after he hit his foot against a block 
earlier that evening.  X-rays were negative for fracture or 
dislocation.  He was seen again on December 12, when he was 
diagnosed with a sprain and given Naproxen.  The veteran 
states that while at work on December 14 or 15, he heard a 
snap in his foot.  He was taken to the emergency room at Long 
Island Jewish Medical Center, where it was discovered that he 
had fractured the midshaft of the right 5th metatarsal.  The 
veteran contends that the VA physicians were negligent 
because they did not advise him to stay off his foot, or 
provide him a letter excusing him from work.  

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (effective September 2, 
2004).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(effective September 2, 2004).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(effective September 2, 2004).  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  38 C.F.R. 
§ 3.361(c)(3) (effective September 2, 2004).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d) (effective September 2, 2004).  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (see 38 C.F.R. § 
3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  38 C.F.R. § 3.361(d)(1) (effective 
September 2, 2004).

VA outpatient treatment records show that the veteran sought 
treatment on December 10, 2005, for complaints of right foot 
pain and swelling of one day's duration after he hit his foot 
on a block.  On physical examination there was tenderness of 
the 5th and 4th metatarsals with no erythema or swelling.  X-
ray examination resulted in an impression of no evidence of 
fracture or dislocation.  The final assessment was foot 
sprain and the plan was Naproxen 500 mg. with food.  

VA treatment notes dated December 12 reflect that the veteran 
presented with persistent swelling and pain of the right 
foot.  The notes reflect that an X-ray done on the 10th was 
negative for fracture, and he had been discharged with a 
diagnosis of sprain.  The assessment/plan was foot sprain, 
calcaneay (sic) spur, ice pack and refer to podiatry.  The 
veteran was seen at podiatry later that day for plantar spur 
and swelling, and was given a routine diabetic nail care and 
foot examination.  He complained of pain to the right foot 
and pointed to the 3rd and 4th sub met heads.  The veteran was 
given a foot examination and his December 10th X-rays were 
reviewed.  Physical examination was negative for any 
pertinent findings.  The assessment included diabetes 
mellitus type 2 and made no reference to a right foot sprain 
or fracture.  

Medical records dated December 14 from the Long Island Jewish 
Medical Center emergency room reflect that the veteran 
complained of right foot pain from an injury that occurred 
that day at the job.  He also reported a right foot injury 
several days earlier, when he stepped on a manhole cover to 
reset it, followed by treatment at the VA.  X-rays showed a 
midshaft fracture of the right 5th metatarsal.  

The report of an April 2006 VA examination provides that the 
veteran's medical records were reviewed, recounts the medical 
history pertinent to his 1151 claim, and sets forth the 
results of current physical examination.  The diagnosis was 
healing fracture of the right fifth metatarsal.  The examiner 
expressed the opinion that the veteran's fracture could not 
be reasonably foreseen by the Brooklyn VA physicians on 
December 10, 2005.  There was no significant right foot 
pathology identified on examination and X-rays at that time 
were negative.  The only criticism that could be given 
concerned the December 12 VA emergency room evaluation, which 
did not specify right foot findings on examination, so there 
was no way to determine how significant they were.  In any 
case, fractures may not show on x-rays immediately and may be 
more easily identified a few days later which could have 
happened in this case.  As for the fact that the VA 
physicians did not give a "sick leave" note, apparently the 
right foot condition did not appear severe enough to them at 
that time.  Complaints of pain and even some swelling were 
usually not enough reason to stay off work.  In an addendum, 
the examiner commented that with review of the history, 
physical examination and X-ray series, no more specific 
diagnosis was possible.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for compensation under section 
1151.  

The foregoing evidence does not reflect that the veteran's 
right foot fracture was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  38 U.S.C.A. § 
1151.  It does not reflect that that VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider, 38 C.F.R. § 3.361(d)(1) (effective 
September 2, 2004), or that VA's failure to timely diagnose 
and properly treat a right foot fracture proximately caused 
its continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(effective September 2, 2004).  

Separate physical examinations on December 10 and December 12 
by VA emergency room staff and podiatry staff, which included 
an X-ray, found no evidence of a fracture.  The Board finds 
this fact is significant evidence against the veteran's 
claim.  

The April 2006 VA opinion weighs heavily against the 
veteran's claim.  The opinion makes it clear that VA health 
care providers were not negligent in failing to detect a 
right foot fracture or failing to give the veteran a "sick 
leave" note.  The opinion was based on an accurate review of 
the medical record and the examiner's own medical expertise 
and knowledge of foot fractures and the ability of X-rays to 
detect them.  It is supported by reference to physical 
findings in the medical record.  The latter fact is 
particularly important, in the Board's judgment, as the 
reference makes for a more convincing rationale.  

Moreover, the December 14 private emergency room report 
reflects that the veteran reported a right foot injury that 
day on the job, in addition to an injury several days earlier 
for which he had sought treatment at the VA.  The Board finds 
that this medical history is probative evidence of a second 
right foot injury, subsequent to the VA treatment at issue, 
as the veteran provided it to emergency room health care 
providers for purposes of seeking treatment.  

The Board recognizes the veteran's assertions that VA heath 
care providers failed to discover his right foot fracture.  
See Falzone, supra.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as one addressing medical causation or 
etiology.  Espiritu, supra.  As a result, his own assertions 
do not constitute competent medical evidence that the 
December 2005 VA medical treatment resulted in his right foot 
fracture.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for anxiety disorder, secondary to 
service-connected bronchial asthma, is granted.

Service connection for bilateral athlete's foot is denied.

Service connection for residuals of a tumor of the left foot 
is denied.

Service connection for a sinus disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
fracture of the right fifth metatarsal is denied.



	     __________________________                          
________________________
             JOHN E. ORMOND, JR.                                
JONATHAN B. KRAMER
              Veterans Law Judge, 			   Veterans Law 
Judge,
         Board of Veterans' Appeals			Board of 
Veterans' Appeals



__________________________________________
	K. OSBORNE
	Veterans Law Judge, 
	Board of Veterans' Appeals




 Department of Veterans Affairs


